Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group II (claims 11-18) in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 16-17 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


 Regarding claims 1, Haase teaches an optical assembly (see figs. 1-9)  comprising: 
an optical connection substrate coupled to a fiber array (see at least figs. 1-2 and abstract), 
wherein: the fiber array (ribbon) comprises 
a plurality of optical fibers each comprising a core and a cladding (see at least parag. 0040, wherein the optical fiber second dimeter surrounding the first core dimeter is or extremely well-known in the art as cladding); a portion of the fiber array is positioned in a fiber cavity (i.e., 115) recessed into a first surface of the optical connection substrate to a cavity floor (clearly shown in at least fig. 1a, recess 115 as a cavity with plurality of walls and includes interface cavity wall); 
the plurality of optical fibers are disposed in a plurality of fiber receiving grooves recessed into the first surface (clearly shown in at least figs. 2a-b and 1a and parag. 0034 and 0036); 
and the plurality of fiber receiving grooves extend from an interface cavity wall of the fiber cavity toward a plurality of integrated waveguides (212) disposed within a substrate body of the optical connection substrate such that the cores of the plurality of optical fibers are optically coupled to the plurality of integrated waveguides 112 (clearly shown in at least figs. 2a-b and 1a and parag. 0034 and 0036);  .  
Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made from the teachings of Haase and O’Banion produce an optical assembly that include optical coupling between the optical fibers (i.e., a ribbon) into  the integrated optical waveguides of the substrate with minimal optical loss.  

The combinational teachings of Haasa and O’Banion stated in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
12. (original) The optical assembly of claim 11, wherein: the fiber array comprises a fiber ribbon having a ribbon matrix and the plurality of optical fibers are disposed within the ribbon matrix; an exposed fiber segment of each of the plurality of optical fibers extends outward from the ribbon matrix; and the portion of the fiber array positioned in the fiber cavity is the ribbon matrix and the exposed fiber segment of the plurality of optical fibers are each disposed in the plurality of fiber receiving grooves recessed into the first surface (see at least fig. 1-2 and abstract, pa. 0002).    

14. (original) The optical assembly of claim 11, wherein: the plurality of integrated waveguides terminate at one or more interface waveguide walls; each of the plurality of optical fibers terminates at a fiber end face; and the fiber end faces are each in contact with the one or more interface waveguide walls (clearly shown in figs. 2a-b).   
15. (original) The optical assembly of claim 14, wherein each of the plurality of fiber receiving grooves extend from the interface cavity wall to one of the one or more interface waveguide walls (clearly shown in figs. 2a-b and see fig. 1).    
18. (original) The optical assembly of claim 11, further comprising a lid positioned over a portion of the plurality of optical fibers (see fig. 3 and pa. 0044, wherein item 300 stacked over the substrate bode of 300 is covering as a “lid” over the optical fibers).   .

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20140147078 A1
US 20020114590 A1
US 5671315 A
US 10459160 B2
US 5123068 A

US 20140193124 A1
US 20140193116 A1
US 20200241220 A1
US 20190121036 A1
US 6181864 B1
US 6154591 A
US 20040105628 A1
US 20020012885 A1
US 20020001435 A1
US 20190006157 A1
US 20120301073 A1
US 5555333 A
US 9971096 B2
US 20150117821 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAVEH C KIANNI/Primary Examiner, Art Unit 2883